Pfaff, C. J.
This cause was submitted on the 6th day of February, 1961. Appellant duly filed his brief, and on July 26, 1961, appellees duly filed their brief with this court. The time for appellant to file his reply brief expired August 10, 1961. However, said brief was filed on August 11, 1961.
Indiana Supreme Court Rule 2-15 provides that an appellant is permitted to file a reply brief on or before fifteen days after appellee has filed his brief. Appellant did not file his reply brief within the fifteen days permitted by Rule 2-15, nor did he apply for an extension of time within which to file said brief.
Appellees have filed their petition to strike appellant’s reply brief for failure to file the same within the time provided by Rule 2-15. Appellant admits in his answer in opposition to appellees’ petition to strike that, because of miscalculation of time, he filed his reply brief a day late.
Appellant not having filed his reply brief in compliance with Rule 2-15, appellees’ petition to strike it from the record must be sustained.
*224Appellees’ petition is sustained, and the Clerk is ordered to strike appellant’s reply brief from the record.
Nóte. — Reported in 177 N. E. 2d 44.